DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/20/2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ashley E. Sperbeck per email communication on 03/03/2022 following a telephone interview on 03/03/2022.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 02/20/2022):

Claim Amendments:

1. (Currently Amended) A data processing method, applied to a terminal-side device, the method comprising:
obtaining configuration information, wherein the configuration information is used for indicating that information is to be reported when a secondary cell failure occurs;
when [[a]] the secondary cell failure occurs in a radio bearer of the terminal-side device, reporting relevant information of the secondary cell failure to a network-side device;
wherein reporting the relevant information of the secondary cell failure to the network-side device comprises:
directly reporting the relevant information of the secondary cell failure to a Secondary Node (SN) through a Signaling Radio Bearer 3 (SRB3) of a Secondary Cell Group (SCG), in case the secondary cell failure occurs in the SCG; or
reporting the relevant information of the secondary cell failure to a Master Node (MN) through a Signaling Radio Bearer 1 (SRB1) of a Master Cell Group (MCG) so that the MN sends the relevant information of the secondary cell failure to a Secondary Node (SN), in case the secondary cell failure occurs in the MCG;
the relevant information of the secondary cell failure comprises,
a cell group identifier of a cell group in which the secondary cell failure occurs and a logical channel identifier corresponding to a Radio Link Control (RLC) entity to which the secondary cell failure occurs.

15. (Currently Amended) A data processing method, applied to a network-side device, the method comprising:
receiving relevant information of a secondary cell failure reported by a terminal-side device when [[a]] the secondary cell failure occurs in a radio bearer; performing reconfiguration processing on a secondary cell in which the secondary cell failure occurs;
wherein receiving the relevant information of [[a]] the secondary cell failure reported by the terminal-side device, comprises:
receiving the relevant information of [[a]] the secondary cell failure directly reported by the terminal-side device to a Secondary Node (SN) through a Signaling Radio Bearer 3 (SRB3) of a Secondary Cell Group (SCG), in case the secondary cell failure occurs in the SCG; or
the secondary cell failure reported by the terminal-side device to a Master Node (MN) through a Signaling Radio Bearer 1 (SRB1) of a Master Cell Group (MCG), so that the MN sends the relevant information of the secondary cell failure to a Secondary Node (SN), in case the secondary cell failure occurs in the MCG;
the relevant information of the secondary cell failure comprises,
a cell group identifier of a cell group in which the secondary cell failure occurs and a logical channel identifier corresponding to a Radio Link Control (RLC) entity to which the secondary cell failure occurs.

24. (Currently Amended) A terminal-side device, comprising:
a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein when the computer program is executed by a processor, the processor implements a data processing method, the method comprises:
obtaining configuration information, wherein the configuration information is used for indicating that information is to be reported when a secondary cell failure occurs;
when [[a]] the secondary cell failure occurs in a radio bearer of the terminal-side device, reporting relevant information of the secondary cell failure to a network-side device;
wherein reporting the relevant information of the secondary cell failure to the network-side device comprises:
directly reporting the relevant information of the secondary cell failure to a Secondary Node (SN) through a Signaling Radio Bearer 3 (SRB3) of a Secondary Cell Group (SCG), in case the secondary cell failure occurs in the SCG; or
reporting the relevant information of the secondary cell failure to a Master Node (MN) through a Signaling Radio Bearer 1 (SRB1) of a Master Cell Group (MCG) so that the MN sends the relevant information of the secondary cell failure to a Secondary Node (SN), in case the secondary cell failure occurs in the MCG;
the relevant information of the secondary cell failure comprises,
a cell group identifier of a cell group in which the secondary cell failure occurs and a logical channel identifier corresponding to a Radio Link Control (RLC) entity to which the secondary cell failure occurs.


Reasons for Allowance
Claims 1-8, 11-16 and 24-27 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A data processing method, applied to a terminal-side device, the method comprising:
obtaining configuration information, wherein the configuration information is used for indicating that information is to be reported when a secondary cell failure occurs;
when the secondary cell failure occurs in a radio bearer of the terminal-side device, reporting relevant information of the secondary cell failure to a network-side device;
wherein reporting the relevant information of the secondary cell failure to the network-side device comprises:
directly reporting the relevant information of the secondary cell failure to a Secondary Node (SN) through a Signaling Radio Bearer 3 (SRB3) of a Secondary Cell Group (SCG), in case the secondary cell failure occurs in the SCG; or
reporting the relevant information of the secondary cell failure to a Master Node (MN) through a Signaling Radio Bearer 1 (SRB1) of a Master Cell Group (MCG) so that the MN sends the relevant information of the secondary cell failure to a Secondary Node (SN), in case the secondary cell failure occurs in the MCG;
the relevant information of the secondary cell failure comprises,
a cell group identifier of a cell group in which the secondary cell failure occurs and a logical channel identifier corresponding to a Radio Link Control (RLC) entity to which the secondary cell failure occurs.


Regarding claims 15 and 24, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-8, 11-14, 16 and 25-27, these claims depend from one of claims 1 and 15, and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411